1.  Applicant's amendment, filed 11/24/2021, is acknowledged.
      
2.  Claims 21 and 26-43 are pending.

3.  Claims 34, 39-43 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 21,  26-33 and 35-38  are under examination as they read on the species of (i) “OX40.21” as the anti-OX40 antibody comprising the VH CDRs and VL CDRs of SEQ ID NOs: 87, 317, 89, 90, 91, 92, (ii) in vivo method, (iii) the method does not further comprise administering one or more additional therapeutics to the subject.

5.  In view of the amendment filed on 11/24/2021, only the following rejections are remained.	

 
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 


7.  Claims 21,  26-33 and 35-38 stand  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 15, 16 and 30 of U.S. Patent No. 9644032 for the same reasons set forth in the previous Office Action mailed 08/27/2021.

 Applicant’s arguments, filed 11/24/2021, have been fully considered, but have not been found convincing.
  
Applicant submits that the instant application is a continuation of a divisional application 15/474,731, now patented as US. Pat. 10,683,387, that stemmed from a Restriction Requirement received during prosecution of the `032 patent.  The `731 application was directed to nonelected Group III in the Restriction Requirement received during prosecution of the `032 patent, and was filed before the issuance of the `032 patent.  Applicant concluded that the claims of the `731 application, and of the patent issued therefrom, are protected under the safe harbor provision of 35 USC §121 from a nonstatutory double patenting rejection with respect to its parent, the '032 patent.

 The instant application, being a continuation of the '731 application, is likewise eligible for safe harbor protection under Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340 (Fed. Cir. 2009) (holding "continuation applications do not render a patent ineligible for § 121 protection so long as they descended from a divisional application filed as a result of a restriction requirement"). As such, the '032 patent cannot be used as a reference for rejecting the instant application on the ground of nonstatutory double patenting. 

However, the NSODP is made over US. Pat 9644032, issued from 15/166,144 application not form US. Pat. 10,683,387 issued from 15/474,731 application as argued. In addition, the continuation application is not entitled to the safe harbor under §121. Importantly, the Notice of Allowance, mailed 11/28/2016, in the 15166114 application, now US. Pat 9644032, withdraws the Restriction Requirement mailed 8/19/2016 and rejoined the method claims of Group III. Once the restriction requirement is withdrawn, the provisions of 35 USC §121 are no longer applicable.  See In re Ziegler 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  Also Se MPEP §804.01. Accordingly, the NS-ODP rejection is maintained in view of the withdrawal of the restriction requirement in the conflicting application/patent. 

8.  Claims 21,  26-33 and 35-38  stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 2, 5, 6, 8, 12, 13, 16, 17, 19, 21, 23-28,31, 35 of copending Application No. 16968507 (reference application) for the same reasons set forth in the previous Office Action mailed 08/27/2021.


9.  Claims 21,  26-33 and 35-38 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1,12, -13, 20, 22, 24, 25, 29, , 39, 49, 53, 55, 57, 58, 60, 64-66, 70, 73 of copending Application No. 16760776 (reference application) for the same reasons set forth in the previous Office Action mailed 08/27/2021.

 Applicant’s arguments, filed 11/24/2021, have been fully considered, but have not been found convincing.

Applicant submits that the instant application has an effective filing date of May 29, 2015, whereas the '776 application has an effective filing date of November 1, 2017, and the '507 application has an effective filing date of February 8, 2018. Compared to the two referenced copending applications, the instant application has the earliest effective filing date. Upon withdrawal of the foregoing nonstatutory double patenting rejection over U.S. Pat. No. 9,644,032, the two provisional nonstatutory double patenting rejections will be the only rejections remaining in the instant application. Thus, under MPEP § 804, the instant application should be permitted to issue as a patent. We respectfully request that the provisional nonstatutory double patenting rejections with respect to U.S. Appl. Nos. 16/760,776 and 16/968,507 be withdrawn.

However, the  NS-ODP rejections over copending Application No. 16760776 and 16968507 are not the only rejections remaining in the instant application.  Accordingly, the rejections are maintained for the reasons of record. 


10.  No claim is allowed.

 
11.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 25, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644